Fourth Court of Appeals
                                 San Antonio, Texas

                                      JUDGMENT
                                    No. 04-13-00622-CV

                           IN THE INTEREST OF S.C., a Child

                 From the 407th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2012-PA-00414
                         Honorable Richard Garcia, Judge Presiding

      BEFORE JUSTICE MARTINEZ, JUSTICE ALVAREZ, AND JUSTICE CHAPA

     In accordance with this court’s opinion of this date, the judgment of the trial court is
AFFIRMED. Counsel’s motion to withdraw is GRANTED.

       SIGNED February 26, 2014.


                                              _____________________________
                                              Rebeca C. Martinez, Justice